Citation Nr: 18100013
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-17 759
DATE:	
ISSUES DECIDED:	0	ISSUES REMANDED:	3
 
REMANDED ISSUES
The issues pertaining to whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches, and entitlement to service connection for posttraumatic stress disorder (PTSD) are remanded for additional development.
The Board notes the Veteran served on active duty from July 1987 to July 1989, September 1999 to March 2004 and September 2004 to December 2005, to include service in Southwest Asia.  In September 2017 the Veterans attorney withdrew the Veterans request for a hearing.   
The matters are REMANDED for the following action:
1.  Obtain the Veterans VA treatment records from the Fayetteville, North Carolina VA Medical Center (VAMC) for the period from February 2012 to September 2017 and from December 2017 to the Present; VA treatment records from the Durham, North Carolina VAMC for the period from May 2012 to March 2014 and from April 2017 to the present, and VA treatment records from the Houston, Texas VAMC from April 2008 to the present.
2.  Obtain records associated with any claim the Veteran has made for disability benefits from the Social Security Administration (see October 2017 Private Mental Status Examination).  Document all requests for information as well as all responses in the claims file. 
3.  After the above has been accomplished, the Veteran should be afforded a VA PTSD examination.  The examiner should determine if a diagnosis of PTSD is appropriate, and if so, list the stressors leading to that diagnosis and note if the diagnosis is the result of fear of hostile military or terrorist activity.  
If any mental disorder other than PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder onset during or is otherwise related to one of the Veterans periods of military service.  A rationale is requested for any opinion offered.
4.  If the examiner determines that the Veteran does not have PTSD, or  that PTSD is not the result of fear of hostile military or terrorist activity, the AOJ should determine if additional development should be conducted to attempt to verify the Veterans claimed stressors.  The record should document steps taken to verify the stressors or why additional steps are unnecessary.  The Board stresses this step should be undertaken even if the VA examiner does not diagnose PTSD as a diagnosis of PTSD was rendered by a private examiner in October 2017.    
5.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

